Citation Nr: 1632275	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  13-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left ulnar neuropathy (claimed as thoracic outlet syndrome and brachial plexus injury, loss of feeling and numbness in left arm, left hand, left side of face and chin), as secondary to the service-connected left shoulder disability. 

2.  Entitlement to an increased disability rating greater than 20 percent for a left shoulder multiple subluxation disability, status post open left shoulder surgery.

3.  Entitlement to an initial compensable disability rating for a left shoulder scar, status post open left shoulder surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1974 to December 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008, April 2009, and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Seattle, Washington and Portland, Oregon.  During the course of the appeal, the Veteran moved, and jurisdiction of case was transferred to the RO in Portland, Oregon.  That office forwarded his appeal to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes VA treatment records from the Portland VA healthcare system dated from 2010 to 2015, and a June 2013 VA shoulder examination.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In May 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the VBMS folder.    

The increased rating issues on appeal for the left shoulder and left shoulder scar are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that the appeal was being withdrawn for the issue of entitlement to service connection for left ulnar neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met for the issue of service connection for left ulnar neuropathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, at the May 2016 videoconference hearing, the Veteran withdrew the appeal for the issue of service connection for left ulnar neuropathy.  See hearing testimony at page 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration for this particular issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to service connection for left ulnar neuropathy (claimed as thoracic outlet syndrome and brachial plexus injury, loss of feeling and numbness in left arm, left hand, left side of face and chin), as secondary to the service-connected left shoulder disability, is dismissed.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's increased rating claims for a left shoulder multiple subluxation disability and a left shoulder post-surgical scar.  

First, the Veteran was last provided a VA examination in connection with his service-connected left shoulder disability in June 2013, which is over three years ago.  The Veteran has alleged that his service-connected left shoulder disability has continued to worsen since that time.  See May 2016 hearing testimony at page 12.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the appropriate VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected left shoulder disability and left shoulder scar.  

In addition, subsequent to the last June 2013 VA shoulder examination, the Court in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that neither the June 2013, May 2010, or May 2008 VA shoulder examinations, nor VA or private treatment records dated from 2008 to 2015 demonstrate range of motion testing for the left shoulder in passive motion, weight-bearing, and nonweight-bearing situations.  In short, these VA shoulder examinations may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.

As such, a new VA shoulder examination is necessary on this basis as well.  In order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both shoulders with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Second, as the appeal is already being remanded for a VA examination, the Board sees the Veteran's VA treatment records on file date to March 2015.  If the Veteran has since received additional relevant VA treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Third, the Veteran's left shoulder scar, currently rated as 0 percent disabling under Diagnostic Code 7805, was service-connected only after the Veteran underwent surgery for his left shoulder disability in November 2008.  In this regard, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118).  However, the amendments only apply to claims filed on or after October 23, 2008, although a claimant may also specifically request consideration under the amended criteria.  See id.  In the present case, the Veteran's left shoulder surgery was in November 2008, which is after the October 2008 effective date.  Consequently, the Board will only consider the amended post-2008 scar criteria for the service-connected left shoulder scar.  

As relevant to this issue, pertinent VA regulations provide that a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC) issued to a claimant must be complete enough to allow the claimant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2015).  But neither the November 2011 SOC, nor the April 2015 SSOC, included a citation and discussion of the relevant regulation for the amended post-2008 scar criteria under 38 C.F.R. § 4.118 (2015).  The Board cannot consider whether the Veteran meets the requirements for an increased rating for his left shoulder post-surgical scar under the amended post-2008 scar criteria without prior consideration by the AOJ, as this would be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, to ensure due process, on remand, the AOJ should issue a SSOC which includes a citation, discussion, and adjudication of the Veteran's left shoulder scar under the amended post-2008 scar criteria of 38 C.F.R. § 4.118 (2015).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the Portland, Oregon VA healthcare system dated from March 2015 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  After any additional records are associated with the claims file, to include additional VA treatment records, the AOJ should secure the appropriate VA examination(s) to ascertain the current severity and manifestations of the Veteran's service-connected left shoulder multiple subluxation disability and left shoulder post-surgical scar.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examination should include a statement as the effect of the Veteran's service-connected left shoulder multiple subluxation disability and left shoulder post-surgical scar 
on the Veteran's occupational functioning and daily activities.  The explanation for all opinions expressed must be provided.  

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), the VA shoulder examination should include range of motion testing for both shoulders with joint testing for pain in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the VA examiner is unable to conduct all the required testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the shoulders, he or she should clearly explain why that is so.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the increased rating issues on appeal for a left shoulder multiple subluxation disability (at 20 percent) and a left shoulder post-surgical scar (at 0 percent).  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.  This SSOC should include the most recent, amended regulation for the post-2008 scar criteria under 38 C.F.R. § 4.118 (2015).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


